Citation Nr: 1039857	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  04-27 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable initial evaluation for residuals 
of left hand injury affecting the long, ring, and little fingers.

2.  Entitlement to service connection for traumatic arthritis of 
the left wrist.

3.  Entitlement to service connection for bipolar disorder.

4.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for lumbosacral 
strain.  

5.  Entitlement to service connection for loss of four upper 
teeth due to dental trauma.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran had active service from August 1976 to July 1977.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a regional office (RO) rating decision of May 
2003.  In August 2007, the veteran appeared at a Board hearing 
held at the RO (i.e., Travel Board hearing).  The appeal was 
remanded in November 2007.

The service connection issues are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDING OF FACT

The Veteran's left hand disability more closely approximates 
favorable ankylosis of the long, ring and little fingers.  



CONCLUSION OF LAW

Since the effective date of service connection, the criteria for 
an evaluation of 20 percent for residuals of left hand injury 
affecting the long, ring, and little fingers, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5229 
(2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In a letter dated in September 2002, prior to the initial 
adjudication of the claim for service connection, the RO advised 
the claimant of the information necessary to substantiate the 
claims for service connection, and of his and VA's respective 
obligations for obtaining specified different types of evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Subsequently, service connection was granted for the left hand 
injury residuals.  

In a letter dated in March 2006, the veteran was provided with 
information regarding ratings and effective dates.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  The claim was 
subsequently readjudicated, most recently in an April 2010 
supplemental statement of the case.  Therefore, any timing defect 
in the provision of this aspect of the notice was harmless error.  
See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The Federal Circuit Court has held that once service connection 
is granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also 
Sutton v. Nicholson, 20 Vet. App. 419 (2006).  Nevertheless, in 
the March 2006 letter, the Veteran was informed of the types of 
medical and lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., treatment records, or 
statements of personal observations from other individuals.  He 
was informed that a disability rating will be determined by 
applying relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from noncompensable 
to as much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment.  This notice was in 
accordance with Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); 
other notice requirements mandated by that decision were found to 
be beyond the scope of notice required by the VCAA in a Federal 
Circuit Court decision which vacated that decision.  Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
Specifically, the Federal Circuit Court held that that VCAA 
notice need not be veteran specific, or refer to the effect of 
the disability on "daily life."  

Under the VCAA, the VA also has a duty to assist the Veteran by 
making all reasonable efforts to help a claimant obtain evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2010).  All identified VA and 
private medical records have been obtained, including SSA 
records.  A VA examination was provided in January 2010.  This 
examination describes the disability in sufficient detail for the 
Board to make an informed decision.  See Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  There is no evidence indicating that 
there has been a material change in the service-connected 
disorder since this last evaluation.  38 C.F.R. § 3.327(a).  

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate review 
may proceed.  Significantly, neither the appellant nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Compensable Rating-Left 3rm   4th, and 5th Finger Injuries

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  Although the 
disability must be considered in the context of the whole 
recorded history, including service medical records, the present 
level of disability is of primary concern in determining the 
current rating to be assigned.  See 38 C.F.R. § 4.2 (2007); 
Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The period for consideration 
in this case extends from the effective date of the grant of 
service connection to the present.  See Fenderson v. West, 12 
Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  
If the disability has undergone varying and distinct levels of 
severity throughout this time period, staged ratings may be 
assigned.  Id.  

For the index, long, ring, and little fingers (digits II, III, 
IV, and V), zero degrees of flexion represents the fingers fully 
extended, making a straight line with the rest of the hand.  For 
digits II through V, the metacarpophalangeal (MP) joint has a 
range of zero to 90 degrees of flexion, the proximal 
interphalangeal (PIP) joint has a range of zero to 100 degrees of 
flexion, and the distal (terminal) interphalangeal (DIP) joint 
has a range of zero to 70 or 80 degrees of flexion.  38 C.F.R. § 
4.71a, Preamble to Evaluation of Ankylosis or Limitation of 
Motion of Single or Multiple Digits of the Hand, Note (1).  

Under Diagnostic Code 5229, when there is limitation of motion of 
the index or long finger of the hand, a noncompensable rating is 
warranted with a gap of less than one inch (2.5 cm.) between the 
fingertip and the proximal transverse crease of the palm. A 10 
percent evaluation is warranted where the evidence shows a gap of 
one inch (2.5 cm) or more between the fingertip and the proximal 
transverse crease of the palm, with finger flexed to the extent 
possible, or; with extension limited by more than 30 degrees. 38 
C.F.R. § 4.71a, Diagnostic Code 5229.  Limitation of motion of 
the ring or little finger is noncompensable.  38 C.F.R. § 4.71a, 
Code 5230.  

When two or more digits of the same hand are affected by any 
combination of amputation, ankylosis, or limitation of motion 
that is not otherwise specified in the rating schedule, the 
evaluation level assigned will be that which best represents the 
overall disability (i.e., amputation, unfavorable or favorable 
ankylosis, or limitation of motion), assigning the higher level 
of evaluation when the level of disability is equally balanced 
between one level and the next higher level.  Preamble to 
Evaluation of Ankylosis or Limitation of Motion of Single or 
Multiple Digits of the Hand, Note (2).

Favorable ankylosis of the long, ring and little fingers warrants 
a 20 percent rating.  38 C.F.R. § 4.71a, Code 5222.  

On a VA examination in January 2009, the Veteran reported an in-
service left hand injury, and the examiner noted that the 
separation examination in May 1977 showed deviation of the left 
3-5 fingers.  After service, he again injured the hand in 1978, 
1979, 1983/4, 1987, 1996, and in February 2007, when he fractured 
the left 4th finger.  He also underwent surgery in 1980.  
Currently he reported constant, severe pain, issues with 
deviation and problems with gripping.  He reported a decrease in 
hand strength and a decrease in hand dexterity.  Flare-ups were 
precipitated by overuse.  He reported weekly, severe, flare-ups, 
which he said limited his use by a further 75 percent.  

On examination of the left hand the first (index) finger was 
normal.  Extension of the 2nd (long) finger was limited by 20 
degrees, and there was a gap between this finger and the proximal 
transverse crease of the hand of less than 1 inch.  Range of 
motion was otherwise normal in that finger.  In the left 4th 
(ring) finger and 5th (little) , there was objective evidence of 
pain and limitation of motion, with additional pain but no 
additional limitation of motion after repetitive motion.  There 
was no amputation or ankylosis of any digit.  There were 
deformities as follows:  angulation of the left long finger to 20 
degrees; of the ring finger to 15 degrees; and of the little 
finger to 10 degrees.  He had decreased ability to 
push/pull/twist, or grip to the fingers.  There was decreased 
dexterity.  X-rays disclosed post-traumatic deformity and fusion 
of the proximal middle, ring, and little fingers of the left 
hand.  There was a new non-united fracture of the ring finger.  
The Veteran was diagnosed as having swan neck deformities of the 
left 3/4/5/ fingers with multiple surgeries, now with residual 
arthritis, pain and limitation of motion.  The disability caused 
mild to moderate effects on his usual activates.  

Based on these findings, the Board is of the opinion that the 
Veteran's symptoms, though not separately compensable based on 
limitation of motion, are, in view of the swan neck deformities, 
pain on use, arthritis, limitation of motion, and reduced fine 
motor skills and grip, most closely approximate the criteria for 
favorable ankylosis of the long, ring, and little fingers.  

The Board acknowledges that the Veteran has had multiple injuries 
to the left hand after service.  Except for the 2007 non-healed 
fracture, however, the examiner did not differentiate any 
symptoms as due to any specific injury.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998) (If it is not possible to separate 
the effects of service-connected from nonservice-connected 
conditions, all symptoms must be attributed to the service-
connected condition.).  

In view of all of these factors, it is the Board's judgment that 
the manifestations associated with the Veteran's fractured finger 
residuals, when considered in the aggregate, more closely 
approximate the criteria for a 20 percent rating.  See 38 C.F.R. 
§ 4.7.  It must be emphasized that this is with consideration of 
all symptomatology attributed to the hand condition, whether or 
not listed in diagnostic code 5229.  Factors affecting functional 
impairment, such as pain on motion, weakened movement, excess 
fatigability, lost endurance, swelling, or incoordination, have 
also been considered.  See 38 C.F.R. §§ 4.40, 4.45, DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Moreover, in view of the 
Veteran's testimony, the Board finds that this degree of 
symptomatology has been present throughout the appeal period, 
since the effective date of service connection, June 10, 2002.  
In reaching this determination, the benefit-of-the-doubt rule has 
been applied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Extraschedular Consideration

The Veteran contends that his left hand disability was one of the 
reasons he had to stop working.  If the schedular evaluation does 
not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  38 C.F.R. 3.321(b)(1) 
(related factors include "marked interference with employment" 
and "frequent periods of hospitalization").  When the rating 
schedule is inadequate to evaluate a claimant's disability 
picture and that picture has related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for a determination of whether, to accord 
justice, the claimant's disability picture requires the 
assignment of an extraschedular rating.  See Thun v. Peake, 22 
Vet. App. 111 (2008).  

In such an assessment, the initial step is a comparison between 
the level of severity and symptomatology of the claimant's 
service-connected disability with the established criteria found 
in the rating schedule for that disability.  Id.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  
Id.

In addressing the first step, the Board finds that the Veteran's 
left hand and finger disability picture is contemplated by the 
rating schedule, which provides for higher evaluations.  Mild to 
moderate affect on his daily activities was noted on the 
examination.  Therefore, the ratings are adequate, and referral 
for extraschedular consideration is not appropriate in this case.




ORDER

A 20 percent rating for residuals of left hand injury affecting 
the long, ring, and little fingers is granted.



REMAND

The Veteran claims service connection for loss of four upper 
teeth due to dental trauma, which he states resulted from a motor 
vehicle accident in service.  A service treatment record dated 
January 5, "1976" [sic] notes that the Veteran was in a motor 
vehicle accident as a passenger in a car that hit a tree.  He had 
been hospitalized at Fort McClellan, Alabama, for three days, and 
had been told to see a  medical officer upon returning the Fort 
Benning.  The Veteran states that this accident occurred in 
December 1976, and the record does not indicate that the Veteran 
was on active duty in January 1976; therefore, this was probably 
a first-of-the-year mistake.  A January 3, 1977, consult request 
ask that tooth #10 be evaluated and treated.  Dental records 
dated in February 1977 show that the Veteran presented with 
"maxillary anteriors not present."  On a VA examination in 
December 2008, teeth #7, 8, and 9 were noted to be missing.  
Because a prior bridge had been supported by teeth #6 and 11, the 
status of tooth #10 is not clear.  As can be seen from this 
summary, it is not clear from the record exactly which teeth, if 
any, were lost due to the motor vehicle accident in service.  The 
initial records of the Veteran's 3-day hospitalization after the 
accident are not of record.  Consequently, the RO must obtain all 
available records of the Veteran's hospitalization in Fort 
McClellan Hospital after his motor vehicle accident in December 
1976.  

In addition, the examiner in December 2008 initially found that 
it was at least as likely as not that the Veteran's teeth were 
lost as a result of the in-service motor vehicle accident, but in 
January 2009, retracted this conclusion, stated that such a 
conclusion would require resort to speculation.  Therefore, the 
Veteran must be provided an additional examination.  

Finally, because the medical records sought are service treatment 
records, appellate consideration of the other service connection 
issues must also be deferred because the relevance of any 
potential additional service treatment records cannot be 
established at this point.  See 38 C.F.R. § 3.156(c) (2010).  

Accordingly, the case is REMANDED for the following action:

1.  Request the complete clinical records of 
the Veteran's hospitalization at Fort 
McClellan, Alabama, including any dental 
records, for an approximately 3-day period in 
December 1976.  All efforts to obtain these 
records, and the responses received, must be 
documented in the claims file, and must 
continue until it is reasonably certain that 
the records do not exist or that further 
efforts to obtain the records would be 
futile.

2.  Thereafter, refer the Veteran for an 
examination to determine whether it is at 
least as likely as not that any of the 
Veteran's missing upper front teeth were lost 
due to in-service trauma.  The examiner must 
identify, by number, each affected tooth 
separately, and the opinion should reflect 
consideration of each tooth.  

3.  After completion of the above and any 
additional development deemed necessary, 
readjudicate the claims remaining on appeal.  
If any claim remains denied, the Veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case, and afforded an opportunity to respond, 
before the case is returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


